Citation Nr: 0710716	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-34 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
schizophrenia, paranoid type, rated as 100 percent disabling 
as of December 17, 1984, and as 50 percent disabling as of 
December 1, 1998.

2.  Entitlement to an effective date earlier than December 
17, 1984, for the award of service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who had active service in the 
marines from November 1967 to March 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, dated 
in April 2003.  In that decision, the RO granted service 
connection for schizophrenia, paranoid type, and awarded a 30 
percent rating, both effective from December 29, 1999.  The 
veteran appealed both the initial rating and the effective 
date of service connection.  The veteran provided testimony 
at an RO hearing in January 2004.  As reflected in a 
supplemental statement of the case (SSOC) dated in April 2006 
and issued in December 2006, the RO hearing officer granted 
an earlier effective date of December 17, 1984, for service 
connection and awarded a 100 percent rating effective from 
that date, and a 50 percent rating effective from January 1, 
1998.  The veteran seeks to continue the appeal.  This award 
did not constitute a full grant of the benefits sought, and 
the increased rating issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  There is no evidence of an unadjudicated formal or 
informal claim prior to December 17, 1984, and the veteran 
did not timely appeal the claim for service connection for 
schizophrenia, paranoid type, that was finally denied in an 
October 1982 rating decision.

2.  As of January 1, 1998, the veteran's schizophrenia, 
paranoid type, is manifested by not more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
17, 1984, for the award of service connection for 
schizophrenia, paranoid type, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).

2.  The requirements for a rating in excess of 50 percent for 
schizophrenia, paranoid type have not been met from January 
1, 1998, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claim 
by correspondence dated in June 2002, July 2005, January 2006 
and March 2006.  See VAOPGCPREC 8-03; Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Adequate opportunities to submit 
evidence and request assistance have been provided.  Any 
failure in the timing of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1369, 
1374 (2004).  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant.

Earlier Effective Date for Service Connection

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2006).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2006).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

When a request is made by any person claiming or applying 
for, or expressing an intent to claim or apply for benefits 
under VA law, VA will furnish the appropriate form.  38 
U.S.C.A. § 5102 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.150(a) (2006).  Furthermore, any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered 
an informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 
3.155(a) (2006).

Failure to consider evidence which may be construed as an 
earlier application or claim, formal or informal, that would 
have entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, that the 
Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).

In this case, the evidence shows the veteran had mental 
health problems on active duty which first manifested after 
about six months of duty.  The diagnosis at discharge was 
sociopathic personality shown on last examination.  An 
inpatient treatment record from a private psychiatric center 
dated in 1981 indicates mental health hospitalizations dating 
from 1979 and criminal activity dating from approximately 
1971.  

In November 1979, he filed a claim of entitlement to pension 
due to mental problems.  The veteran was informed by 
correspondence from the RO in March 1980 that he needed to 
submit medical evidence of present disability, and that the 
RO's request to a private facility identified as a treating 
source by the veteran was unanswered.  The veteran filed a 
claim for compensation and pension based on emotional anxiety 
in November 1981.  The claim for nonservice-connected pension 
benefits was granted in an October 27, 1982, rating decision; 
however, that same rating action denied compensation for 
schizophrenia based on the feat that the disability was not 
present in service, nor was it manifest to a compensable 
degree within one year after separation from service.  The 
veteran was informed of this decision by letter dated 
November 16, 1982.  

On December 17, 1984, the RO received a letter from the 
veteran in which he charged that VA was continuously ignoring 
his request for 100% disability.  He urged he should have 
received this amount in 1978.  In a February 14, 1985, 
letter, the RO informed the veteran that his claim for 
compensation had been finally denied and he had been informed 
of the denial in November 1982.  He was told to submit new 
and material evidence to reopen the claim, and that the 
evidence could be medical or non-medical.  Examples of such 
evidence were provided.  He was also informed how to get 
additional pension benefits for his son, which he had asked 
about in a November 1984 letter.  

In an April 1986 rating decision, the veteran was judged 
incompetent.  

In December 1999, the veteran sought to reopen the claim of 
service connection for schizophrenia.  The RO granted the 
claim in an April 2003 rating decision, assigning a 30 
percent rating and service connection effective from December 
1999.  The veteran appealed, and, in the SSOC dated in April 
2006 and issued in December 2006, the RO granted an effective 
date for service connection of December 17, 1984, based on 
the aforementioned correspondence from the veteran received 
at the RO on that date.  The RO characterized this document 
as an unadjudicated claim.  The Board must determine whether 
there is any basis for an effective date prior to December 
17, 1984, for service connection for schizophrenia, paranoid 
type.  

Based upon a longitudinal review of the evidence, the Board 
finds that there is no evidence of any unadjudicated formal 
or informal claim for entitlement to service connection for a 
schizophrenia prior to December 17, 1984.  It is certainly 
undisputed that the veteran had mental health problems in 
service and since service.  However, in October 1982, the RO 
denied the veteran's claim of service connection, and granted 
pension.  He was notified of that decision by letter dated 
November 16, 1982, and did not file a timely appeal.  That 
decision thus became final and was not subject to reopening 
absent new and material evidence.  38 C.F.R. § 3.159.  The 
record simply contains no further communications relevant to 
a claim for service connection for schizophrenia prior to the 
December 17, 1984, written statement.  

Although the December 17, 1984, document was considered by 
the RO to be an unadjudicated claim, the Board is compelled 
to point out that the RO did indeed respond to this document 
in the aforementioned February 14, 1985, letter.  In this 
letter, the RO clearly explained to the veteran that he would 
need to submit new and material evidence to reopen his claim 
that had been denied in 1982.  The veteran appears to have 
thereafter abandoned this claim.  See 38 C.F.R. § 3.158 
(2006).  The Board would not characterize this December 1984 
document as an unadjudicated claim.  Regardless, there is no 
unadjudicated claim prior to this date in 1984.  

Again, it is clear that the veteran has mental health 
problems in service and after service.  The critical issue at 
this juncture is whether there is a claim dated earlier than 
December 17, 1984.  The statement in January 2004 from the 
veteran's treating psychiatrist Kang Yu, M.D., that the 
veteran should be service-connected for schizophrenia because 
the disease has been present since service, is not compelling 
and in fact is of no probative value.  Having long ago 
established that the veteran had mental health problems of 
this nature since service, the critical element is the date 
of claim; it is undisputed that the veteran had mental health 
problems in service.  

As the Board can identify no such earlier claim, the claim 
for entitlement to an earlier effective date for the award of 
entitlement to service connection for schizophrenia, paranoid 
type, must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Increased Initial Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

A claim for a higher rating, when placed in appellate status 
by disagreement with the original or initial rating award 
(service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is not 
a new claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2 (2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

As discussed in the Earlier Effective Date portion of this 
decision, the veteran appeals the initial ratings following 
the April 2003 rating decision which granted service 
connection for paranoid schizophrenia and awarded a 30 
percent rating from December 1999 as well as the April 2006 
SSOC which revised the effective date and the ratings to 
reflect a 100 percent rating from December 17, 1984, and a 50 
percent rating as of January 1, 1998.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The veteran urges that a 100 
percent initial rating is warranted since the date of service 
connection.  Since the veteran has an award of 100 percent 
effective from the date of service connection until January 
1, 1998, the Board need only address the issue of whether an 
increased rating is warranted as of that date.  

Effective October 8, 1996, the criteria for rating psychoses 
was revised.  Pursuant to an opinion of VA General Counsel, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  (VAOPGCPREC 7-2003).  The Board 
notes that the veteran has been rated 100 percent from 
December 17, 1984 to December 1, 1998.  However, because this 
is a case requiring a Fenderson analysis, the Board has 
considered the old regulations as well as the revised 
regulations for the rating period at issue.

9203
Paranoid Schizophrenia
Ratin
g

Active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as 
to produce total social and industrial 
inadaptability
100

With lesser symptomatology such as to produce 
severe impairment of social and industrial 
adaptability
70

Considerable impairment of social and industrial 
adaptability
50
38 C.F.R. § 4.132, Diagnostic Code 9203 (prior to October 8, 
1996)

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].

80
?
71
If symptoms are present, they are transient and 
expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family 
argument) and result in no more than slight 
impairment in social, occupational, or school 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
schizophrenia, paranoid type, rated as 100 percent disabling 
as of December 17, 1984, and as 50 percent disabling as of 
December 1, 1998.

2.  Entitlement to an effective date earlier than December 
17, 1984, for the award of service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who had active service in the 
marines from November 1967 to March 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, dated 
in April 2003.  In that decision, the RO granted service 
connection for schizophrenia, paranoid type, and awarded a 30 
percent rating, both effective from December 29, 1999.  The 
veteran appealed both the initial rating and the effective 
date of service connection.  The veteran provided testimony 
at an RO hearing in January 2004.  As reflected in a 
supplemental statement of the case (SSOC) dated in April 2006 
and issued in December 2006, the RO hearing officer granted 
an earlier effective date of December 17, 1984, for service 
connection and awarded a 100 percent rating effective from 
that date, and a 50 percent rating effective from January 1, 
1998.  The veteran seeks to continue the appeal.  This award 
did not constitute a full grant of the benefits sought, and 
the increased rating issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  There is no evidence of an unadjudicated formal or 
informal claim prior to December 17, 1984, and the veteran 
did not timely appeal the claim for service connection for 
schizophrenia, paranoid type, that was finally denied in an 
October 1982 rating decision.

2.  As of January 1, 1998, the veteran's schizophrenia, 
paranoid type, is manifested by not more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
17, 1984, for the award of service connection for 
schizophrenia, paranoid type, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).

2.  The requirements for a rating in excess of 50 percent for 
schizophrenia, paranoid type have not been met from January 
1, 1998, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claim 
by correspondence dated in June 2002, July 2005, January 2006 
and March 2006.  See VAOPGCPREC 8-03; Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Adequate opportunities to submit 
evidence and request assistance have been provided.  Any 
failure in the timing of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1369, 
1374 (2004).  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant.

Earlier Effective Date for Service Connection

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2006).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2006).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

When a request is made by any person claiming or applying 
for, or expressing an intent to claim or apply for benefits 
under VA law, VA will furnish the appropriate form.  38 
U.S.C.A. § 5102 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.150(a) (2006).  Furthermore, any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered 
an informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 
3.155(a) (2006).

Failure to consider evidence which may be construed as an 
earlier application or claim, formal or informal, that would 
have entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, that the 
Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).

In this case, the evidence shows the veteran had mental 
health problems on active duty which first manifested after 
about six months of duty.  The diagnosis at discharge was 
sociopathic personality shown on last examination.  An 
inpatient treatment record from a private psychiatric center 
dated in 1981 indicates mental health hospitalizations dating 
from 1979 and criminal activity dating from approximately 
1971.  

In November 1979, he filed a claim of entitlement to pension 
due to mental problems.  The veteran was informed by 
correspondence from the RO in March 1980 that he needed to 
submit medical evidence of present disability, and that the 
RO's request to a private facility identified as a treating 
source by the veteran was unanswered.  The veteran filed a 
claim for compensation and pension based on emotional anxiety 
in November 1981.  The claim for nonservice-connected pension 
benefits was granted in an October 27, 1982, rating decision; 
however, that same rating action denied compensation for 
schizophrenia based on the feat that the disability was not 
present in service, nor was it manifest to a compensable 
degree within one year after separation from service.  The 
veteran was informed of this decision by letter dated 
November 16, 1982.  

On December 17, 1984, the RO received a letter from the 
veteran in which he charged that VA was continuously ignoring 
his request for 100% disability.  He urged he should have 
received this amount in 1978.  In a February 14, 1985, 
letter, the RO informed the veteran that his claim for 
compensation had been finally denied and he had been informed 
of the denial in November 1982.  He was told to submit new 
and material evidence to reopen the claim, and that the 
evidence could be medical or non-medical.  Examples of such 
evidence were provided.  He was also informed how to get 
additional pension benefits for his son, which he had asked 
about in a November 1984 letter.  

In an April 1986 rating decision, the veteran was judged 
incompetent.  

In December 1999, the veteran sought to reopen the claim of 
service connection for schizophrenia.  The RO granted the 
claim in an April 2003 rating decision, assigning a 30 
percent rating and service connection effective from December 
1999.  The veteran appealed, and, in the SSOC dated in April 
2006 and issued in December 2006, the RO granted an effective 
date for service connection of December 17, 1984, based on 
the aforementioned correspondence from the veteran received 
at the RO on that date.  The RO characterized this document 
as an unadjudicated claim.  The Board must determine whether 
there is any basis for an effective date prior to December 
17, 1984, for service connection for schizophrenia, paranoid 
type.  

Based upon a longitudinal review of the evidence, the Board 
finds that there is no evidence of any unadjudicated formal 
or informal claim for entitlement to service connection for a 
schizophrenia prior to December 17, 1984.  It is certainly 
undisputed that the veteran had mental health problems in 
service and since service.  However, in October 1982, the RO 
denied the veteran's claim of service connection, and granted 
pension.  He was notified of that decision by letter dated 
November 16, 1982, and did not file a timely appeal.  That 
decision thus became final and was not subject to reopening 
absent new and material evidence.  38 C.F.R. § 3.159.  The 
record simply contains no further communications relevant to 
a claim for service connection for schizophrenia prior to the 
December 17, 1984, written statement.  

Although the December 17, 1984, document was considered by 
the RO to be an unadjudicated claim, the Board is compelled 
to point out that the RO did indeed respond to this document 
in the aforementioned February 14, 1985, letter.  In this 
letter, the RO clearly explained to the veteran that he would 
need to submit new and material evidence to reopen his claim 
that had been denied in 1982.  The veteran appears to have 
thereafter abandoned this claim.  See 38 C.F.R. § 3.158 
(2006).  The Board would not characterize this December 1984 
document as an unadjudicated claim.  Regardless, there is no 
unadjudicated claim prior to this date in 1984.  

Again, it is clear that the veteran has mental health 
problems in service and after service.  The critical issue at 
this juncture is whether there is a claim dated earlier than 
December 17, 1984.  The statement in January 2004 from the 
veteran's treating psychiatrist Kang Yu, M.D., that the 
veteran should be service-connected for schizophrenia because 
the disease has been present since service, is not compelling 
and in fact is of no probative value.  Having long ago 
established that the veteran had mental health problems of 
this nature since service, the critical element is the date 
of claim; it is undisputed that the veteran had mental health 
problems in service.  

As the Board can identify no such earlier claim, the claim 
for entitlement to an earlier effective date for the award of 
entitlement to service connection for schizophrenia, paranoid 
type, must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Increased Initial Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

A claim for a higher rating, when placed in appellate status 
by disagreement with the original or initial rating award 
(service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is not 
a new claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2 (2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

As discussed in the Earlier Effective Date portion of this 
decision, the veteran appeals the initial ratings following 
the April 2003 rating decision which granted service 
connection for paranoid schizophrenia and awarded a 30 
percent rating from December 1999 as well as the April 2006 
SSOC which revised the effective date and the ratings to 
reflect a 100 percent rating from December 17, 1984, and a 50 
percent rating as of January 1, 1998.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The veteran urges that a 100 
percent initial rating is warranted since the date of service 
connection.  Since the veteran has an award of 100 percent 
effective from the date of service connection until January 
1, 1998, the Board need only address the issue of whether an 
increased rating is warranted as of that date.  

Effective October 8, 1996, the criteria for rating psychoses 
was revised.  Pursuant to an opinion of VA General Counsel, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  (VAOPGCPREC 7-2003).  The Board 
notes that the veteran has been rated 100 percent from 
December 17, 1984 to December 1, 1998.  However, because this 
is a case requiring a Fenderson analysis, the Board has 
considered the old regulations as well as the revised 
regulations for the rating period at issue.

9203
Paranoid Schizophrenia
Ratin
g

Active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as 
to produce total social and industrial 
inadaptability
100

With lesser symptomatology such as to produce 
severe impairment of social and industrial 
adaptability
70

Considerable impairment of social and industrial 
adaptability
50
38 C.F.R. § 4.132, Diagnostic Code 9203 (prior to October 8, 
1996)

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].

80
?
71
If symptoms are present, they are transient and 
expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family 
argument) and result in no more than slight 
impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in 
schoolwork).
70
?
61

Some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful 
interpersonal relationships.
60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM- IV), for rating purposes].

The Board further notes that although the veteran's recorded 
symptoms may not have been specifically provided for in the 
ratings schedule, the symptoms listed at either 38 C.F.R. § 
4.132 (pre-1996 revision) or 4.130 (post 1996 revision) are 
not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The veteran was afforded VA psychiatric evaluations in 
January 1998, February 2003, and August 2005.  In January 
1998, the veteran reported he was single and had one child.  
His last hospitalization was in 1993 at Willett Psychiatric 
Center.  He was currently working at the Association for 
Retarded Children Center (ARC).  Mental status examination 
revealed him to be cooperative, congenial, and without 
evidence of though blocking or psychotic symptoms.  He was 
not suicidal and was on Clozaril.  The multi-axial diagnosis 
included Axis I, schizophrenia paranoid type, in remission, 
Axis V, GAF 58.  He was asymptomatic for depression and his 
personality profile was within normal limits.  He was 
considered competent.  

Upon VA examination in February 2003, the examiner noted the 
history of multiple psychiatric hospitalizations since 
service, along with the history of alcohol and poly drug 
abuse.  He reported he had not used drugs since 1987 or 
alcohol since 1990.  He was currently taking Clozaril.  He 
found that his improvement on this drug was miraculous.  He 
reported no current psychotic symptoms.  The examiner noted 
that the veteran was employed full time as a painter.  He 
lived with his girlfriend in a reportedly positive 
relationship.  On mental status examination, the veteran sat 
and answered questions along with his case manager.  He had 
good hygiene but poor dentition, and was cooperative.  
Sensorium was intact and speech was relevant and coherent but 
somewhat pressured.  There were no hallucinations, he was 
oriented and there were no significant impairments noted.  
There was no paranoid thinking.  His mood was pleasant, 
affect was full and appropriate.  Judgment and insight into 
his schizophrenia were currently quite good.  The multi-axial 
diagnosis included: Axis I, schizophrenia, paranoid type 
currently in primary remission, alcohol abuse and poly drug 
abuse in remission; Axis V, GAF 72.  

At the August 2005 examination, the veteran reported that he 
lived with his wife.  The claims folder was reviewed by the 
examiner.  The veteran was still taking Clozapine.  He was 
still working at the ARC, and described his work as 
palletizing.  His work week was 37 hours.  He reported no 
problems with co-workers but later contradicted this 
statement.  The veteran reported that he was not currently 
having symptoms but that he filed this claim with VA because 
the military 'owes him' benefits.  He reported that he 
functioned well on the medication, had no sleep or appetite 
problems, and had no problems with his wife, co-workers or 
church friends.  He had no problem attending movies, going to 
restaurants or attending social functions.  Cognitive 
problems became evident only in his over-elaborated 
descriptions and obscure logic.  The examiner opined that the 
veteran was working adequately in a low paying job, and that 
he was looking for more lucrative employment.  

On mental status examination, the veteran was fit and had 
good hygiene.  Attitude was unremarkable, congenial and 
cooperative.  His mood was euthymic, and affect was somewhat 
inappropriately elated but responsive to changes.  His speech 
was unremarkable in all respects except for his over-
elaborative comments.  Expressive-receptive language skills 
were intact.  Speech was relevant and goal directed.  He did 
not appear to suffer from hallucinations but there remained a 
degree of tangentially, associational thinking and 
circumlocution to his thought processes.  His intellect was 
in the average range and his capacity for abstract thinking 
was considered consistent with his intellect.  Remote and 
short term memory seemed compromised, possibly by the 
underlying thought disorder.  Insight was significantly 
lacking and he demonstrated a concretistic and over 
determined understanding of the VA compensation system.  
Judgment appeared similarly impaired.  Suicidal and homicidal 
ideation were denied.  The diagnosis was Axis I, 
schizophrenic disorder, paranoid type in apparent remission, 
Axis V, 65.  

The examiner noted that the symptoms appeared stable and well 
under control, noting that the veteran in fact denied 
symptoms.  The examiner pointed out that the veteran seemed 
only able to sustain jobs for short amounts of time before 
getting into conflicts.  Thus, he opined that the veteran 
seemed unable to sustain employment due to social skills 
deficits and conflicts with authority figures, though he had 
reported neither of these directly.  He has had a sustained 
period of improvement, though prognosis was guarded.  He did 
not appear to have recently missed time from work.  

Treatment records from Elmira Psychiatric Center and the 
veteran's treating psychiatrist Kang Yu, M.D., reflect 
treatment for many years, through 2005.  In a statement dated 
in November 2001, Dr. Yu noted that the veteran had been 
under her care since 1985 for schizophrenia.  She opined that 
there was a relationship between his schizophrenia and 
service.  

In a January 2007 statement, the veteran reported he was 
still working at ARC but observed this was a sheltered 
workshop wherein he made slightly over minimum wage.  He 
reported that his desire was to take an early retirement and 
pursue his education with VA as his means of support, and 
obtain a college degree so that he could get a better job in 
the future.  

Based on a review of the evidence, and considering both the 
old and revised rating criteria, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 50 percent for schizophrenia at any time as of January 1, 
1998, under either diagnostic code.  The record is replete 
with reference to not more than moderate to considerable 
impairment due to schizophrenia.  The veteran has not 
manifested the criteria for a 70 percent rating at any time 
as of January 1, 1998.  There is a documented absence of 
occupational and social impairment with deficiencies in most 
areas.  By his own admission, the veteran is symptom free.  
The Board notes that the veteran has managed to go to work 
and socializing.  He has no problems going to restaurants, 
and he reports that he has friends at church.  Thus, there is 
significant self-reported evidence of family and social 
relations, though he has at times contradicted this in 
statements during his examinations.  Although there were some 
abnormalities listed in the three aforementioned VA 
examinations, the mental status examinations revealed 
overwhelmingly normal functioning on medication and certainly 
no more than moderate deficiencies.  Judgment has been 
somewhat impaired, but thinking and mood have been 
overwhelmingly normal.  He has repeatedly denied suicidal 
ideation.  He has not described obsessional rituals which 
interfere with routine activities.  His speech has been 
consistently logical and not obscure or irrelevant.  He does 
not demonstrate near-continuous panic.  He is not depressed; 
depression has not been shown to affect the ability to 
function independently, appropriately, and effectively.  He 
has not demonstrated significantly impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  He has not really described difficulty in adapting 
to stressful circumstances.  Moreover, he has not 
demonstrated an inability to establish and maintain effective 
relationships.

As for the VA treatment and examination reports, together 
they indicate that the veteran's level of functioning at no 
time exceeds the level of a 50 percent rating.  The GAF's 
since 1998 have been 58, 72 and 65 in that order.  These 
figures correspond to moderate, slight and mild impairment.  
The Board also finds that the non-VA reports and records are 
not inconsistent with this assessment as of January 1998.  

Based on the foregoing, the Board concludes that the 
veteran's paranoid schizophrenia is not manifested by 
symptomatology that approximates, or more nearly approximates 
the criteria for an evaluation in excess of 50 percent under 
DC 9203 as of January 1, 1998.  See 38 C.F.R. § 4.7.  
Accordingly, the claim must be denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  While the disorder may interfere with the veteran's 
employment opportunities, the Board finds the interference 
with employment is not marked.  It has been report that he 
has trouble working, yet by his own admission he has worked 
there for many years most notably at the ARC.  He recently 
reported plans to pursue additional education and a more 
significant job in the future.  Referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An effective date earlier than December 17, 1984, for the 
award of service connection for paranoid schizophrenia is 
denied.  

An increased initial disability rating for schizophrenia, 
paranoid type, rated as 100 percent disabling as of December 
17, 1984, and as 50 percent disabling as of December 1, 1998, 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


